
	
		I
		112th CONGRESS
		1st Session
		H. R. 11
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Connolly of
			 Virginia (for himself, Ms. Loretta
			 Sanchez of California, and Mr.
			 Carney) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  Build America Bonds program.
	
	
		1.Short titleThis Act may be cited as the
			 Build America Bonds to Create Jobs Now
			 Act of 2011.
		2.Extension of
			 Build America Bonds
			(a)In
			 generalSubparagraph (B) of
			 section 54AA(d)(1) of the Internal Revenue Code of 1986 is amended by inserting
			 or during the period beginning on the date of the enactment of the
			 Build America Bonds to Create Jobs Now Act of
			 2011 and ending on December 31, 2012, after
			 January 1, 2011,.
			(b)Extension of
			 payments to issuers
				(1)In
			 generalSection 6431 of such
			 Code is amended—
					(A)by inserting or during the period
			 beginning on the date of the enactment of the Build America Bonds to Create Jobs Now Act of
			 2011 and ending on December 31, 2012, after
			 January 1, 2011, in subsection (a), and
					(B)by striking
			 before January 1, 2011 in subsection (f)(1)(B) and inserting
			 during a particular period.
					(2)Conforming
			 amendmentsSubsection (g) of section 54AA of such Code is
			 amended—
					(A)by inserting or during the period
			 beginning on the date of the enactment of the Build America Bonds to Create Jobs Now Act of
			 2011 and ending on December 31, 2012, after
			 January 1, 2011,, and
					(B)by striking
			 qualified bonds issued
			 before 2011 in the heading and inserting
			 certain qualified
			 bonds.
					(c)Reduction in
			 percentage of payments to issuersSubsection (b) of section 6431
			 of such Code is amended—
				(1)by striking
			 The Secretary and inserting the following:
					
						(1)In
				generalThe
				Secretary
						,
				(2)by striking
			 35 percent and inserting the applicable
			 percentage, and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)Applicable
				percentageFor purposes of
				this subsection, the term applicable percentage means the
				percentage determined in accordance with the following table:
							
								
									
										In the case of a qualified bond issued during
						calendar year:The applicable percentage is:
										
									
									
										2009 or 201035 percent
										
										201132 percent
										
										201231 percent.
										
									
								
						.
				(d)Current
			 refundings permittedSubsection (g) of section 54AA of such Code
			 is amended by adding at the end the following new paragraph:
				
					(3)Treatment of
				current refunding bonds
						(A)In
				generalFor purposes of this subsection, the term
				qualified bond includes any bond (or series of bonds) issued to
				refund a qualified bond if—
							(i)the average maturity date of the issue of
				which the refunding bond is a part is not later than the average maturity date
				of the bonds to be refunded by such issue,
							(ii)the amount of the
				refunding bond does not exceed the outstanding amount of the refunded bond,
				and
							(iii)the refunded
				bond is redeemed not later than 90 days after the date of the issuance of the
				refunding bond.
							(B)Applicable
				percentageIn the case of a refunding bond referred to in
				subparagraph (A), the applicable percentage with respect to such bond under
				section 6431(b) shall be the lowest percentage specified in paragraph (2) of
				such section.
						(C)Determination of
				average maturityFor purposes of subparagraph (A)(i), average
				maturity shall be determined in accordance with section
				147(b)(2)(A).
						.
			(e)Clarification
			 related to levees and flood control projectsSubparagraph (A) of section 54AA(g)(2) of
			 such Code is amended by inserting (including capital expenditures for
			 levees and other flood control projects) after capital
			 expenditures.
			
